DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,254,208 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 6 of ‘208 discloses all of the claim limitations of current claim 1.
Claim 7 of ‘208 discloses all of the claim limitations of current claim 2.
Claim 8 of ‘208 discloses all of the claim limitations of current claim 3.
Claim 9 of ‘208 discloses all of the claim limitations of current claim 4.
Claim 10 of ‘208 discloses all of the claim limitations of current claim 5.
Claim 11 of ‘208 discloses all of the claim limitations of current claim 6.
Claim 12 of ‘208 discloses all of the claim limitations of current claim 7.
Claim 13 of ‘208 discloses all of the claim limitations of current claim 8.
Claim 14 of ‘208 discloses all of the claim limitations of current claim 9.
Claim 15 of ‘208 discloses all of the claim limitations of current claim 10.
Claim 1 of ‘208 discloses all of the claim limitations of current claim 11.
Claim 2 of ‘208 discloses all of the claim limitations of current claim 12.
Claim 3 of ‘208 discloses all of the claim limitations of current claim 13.
Claim 4 of ‘208 discloses all of the claim limitations of current claim 14.
Claim 5 of ‘208 discloses all of the claim limitations of current claim 15.
Claim 16 of ‘208 discloses all of the claim limitations of current claim 16.
Claim 17 of ‘208 discloses all of the claim limitations of current claim 17.
Claim 18 of ‘208 discloses all of the claim limitations of current claim 18.
Claim 19 of ‘208 discloses all of the claim limitations of current claim 19.
Claim 20 of ‘208 discloses all of the claim limitations of current claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 16, lines 8-9, recites “disengaging the shifter assembly from the cam while retaining the cam at the second cam orientation” which is not understood because all of the structural elements in claim 16 form the shifter assembly itself.  How can the shifter assembly be disengaged from the cam when the cam is a part of the shifter assembly?  As shown in Figure 3, the shifter assembly (100) is an accumulation of all the parts that form the shifting mechanism that is operated by a user, and the cam (800) is a part of that assembly.  The trigger lever can be disengaged from the cam while retaining the ATV in its second drive configuration as disclosed by Paragraph 0049.  Should line 8 be changed to -- disengaging the trigger assembly from the cam while retaining--?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, recites “respective first and second drive configurations” which is indefinite because it is unclear how the first and second drive configurations relate to the drive configuration from line 1. Is the Applicant claiming three different drive configurations? Should line 1 be changed to --a shifter assembly for changing between a first drive configuration and a second drive configuration of the vehicle--?
Claim 6 recites the limitation "the first orientation" in line 3. There is insufficient antecedent basis for this limitation in the claim. Is the Applicant trying to refer to the first cam orientation from claim 1, lines 3-4?
Claim 11, lines 10-11, recites “respective first and second drive configurations” which is indefinite because it is unclear how the first and second drive configurations relate to the drive configuration from line 1. Is the Applicant claiming three different drive configurations? Should line 1 be changed to --a shifter assembly for changing between a first drive configuration and a second drive configuration of the vehicle--?
Claim 16, line 4, recites “engaging a trigger assembly with a cam” which is indefinite because it is unclear how the limitation is to be interpreted. Is the cam a part of the trigger assembly? If not, how does the user operate the cam itself to engage the trigger assembly? Is the Applicant trying to claim --engaging the cam via a trigger assembly--?
Claim 16, line 4, recites “a cam’ which is indefinite because it is unclear what the difference is between the cam from line 4 and the cam from line 2. Is the Applicant trying to claim two different cams?
Claim 16 recites the limitation "the shifter assembly" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second lever position" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first lever position" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The allowability of claims 1-20 cannot be determined in light of the double patenting rejection.  Furthermore, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) was also need to be overcome for allowability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans et al. (US 2020/0171942 A1) discloses a motorized vehicle that is comprised of a lever assembly attached to a handlebar such that an operational configuration can be altered by a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656